Citation Nr: 9924896	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's award of improved disability pension 
was properly adjusted to add his wife as a dependent 
effective from March 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from December 1962 to 
August 1966.  This is an appeal from a November 1996 action 
by the Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, which adjusted the veteran's award of 
improved disability pension to add his wife, Donna, as a 
dependent effective from March 1991 and to include her wages 
as countable income effective from March 1991 to March 1996.


REMAND

The record reflects that in May 1990 the veteran was awarded 
improved disability pension benefits commencing in March of 
that year.  His award included an additional allowance for a 
dependent spouse, Donna.  As of January 1992 his award was 
based on no income for himself or his spouse.

On an eligibility verification report dated in April 1992 the 
veteran indicated that he was married but not living with his 
spouse.  He stated that they had separated in December 1991.  
He reported that he was not contributing any amount toward 
her support.

In June 1992 the veteran's spouse was removed as a dependent 
from his award effective in December 1991.  He was paid as a 
single veteran based on no income effective at that time.

On an eligibility verification report dated in March 1994 the 
veteran again indicated that he was married but not residing 
with his spouse and that he contributed no amount toward her 
support.  On an eligibility verification report dated in 
April 1996 the veteran indicated that he was married and had 
been residing with his spouse since February 1996.  He 
indicated that his wife had received wages but that she had 
stopped working in February 1996 due to an injury to her 
shoulder.  In a separate statement, the veteran and his wife 
indicated that they had been separated but that due to his 
health problems it had become necessary for her to spend more 
time being his health provider and they had decided to live 
together again, and had been doing so since February 17, 
1996.

A VA field examination report dated in August 1996 reflects 
interviews with the previous employer of the veteran's spouse 
and a neighbor.  The prior employer indicated that the 
veteran and his spouse had lived together for several years 
continuously.  He related that although they had arguments 
they usually reconciled within a few days.  He stated that 
the veteran's spouse had worked an average of 39 hours per 
week at $4.50 per hour ($9,126 per year).  He indicated that 
the veteran's spouse had worked for him from December 1990 to 
February 1996.

The field examiner obtained a statement from Jackie who 
indicated that she had lived near the veteran and his spouse 
for about 15 years.  She related that she had personally seen 
the veteran and his spouse living together as husband and 
wife for the 15 years she had known them.  They had bought a 
house together in 1994 and resided there as husband and wife.  
They had arguments but always reconciled after a couple of 
days.  Her address was listed as 120 Northeast Boulevard, 
Geary, Oklahoma.

In November 1996 the veteran maintained that his wife had not 
been in a dependent status since 1991.  In his substantive 
appeal dated in January 1998 the veteran maintained that his 
wife's former employer had no factual information regarding 
his marital situation and was also biased against his wife 
due to litigation in which the employer and his wife were 
involved.  He maintained that his neighbor had not known him 
or his wife for 15 years had no factual information regarding 
their marital situation. 

The Board notes that on his eligibility verification reports 
dated in April 1991, April 1992 and March 1994 the veteran 
provided an address on Route 2, Geary, Oklahoma.  On his 
April 1996 eligibility verification report he listed a street 
address in Geary.

In view of the contentions made by the veteran, the Board is 
of the opinion that additional information would be desirable 
and the case is REMANDED for the following action:  

1.  A supplemental VA field examination 
should be conducted for the purpose of 
obtaining additional corroborating 
information regarding the marital status 
of the veteran during the period from 
December 1990 to February 1996.  The 
veteran and his wife Donna should be 
interviewed and statements obtained from 
them.  In particular, the veteran's 
spouse should be asked where she resided 
from December 1990 to February 1996.  In 
addition, statements should also be 
obtained from disinterested persons, to 
the extent possible, such as relatives, 
acquaintances, tradespersons, etc., who 
may have pertinent information regarding 
the marital status of the veteran and his 
wife.  The veteran and his wife should 
also be asked to provide copies of any 
income tax returns filed by them for the 
years 1991-1996 and copies of W-2 forms 
received by the veteran's spouse for 
those years.  If that information is not 
available, the former employer of the 
veteran's spouse should be contacted and 
asked to provide copies of W-2 forms 
issued by him to the veteran's spouse for 
the years 1991-1996.  It should also be 
determined if the veteran and his wife 
purchased a house together during the 
period in question.  Any leads developed 
by the field examiner should be followed 
to their logical conclusion.  The claims 
file or at least a copy of this REMAND 
should be made available to the field 
examiner for review prior to conducting 
the field examination.  

2.  The appeal should then be reviewed by 
the regional office.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required by the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




